Citation Nr: 0840458	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-28 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to service-connected right ankle arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
15, 1968 to February 27, 1968 and from May 1969 to May 1971.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In June 2008, the veteran appeared before 
the undersigned Veterans Law Judge and gave testimony in 
support of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

At his hearing before the undersigned in June 2008, the 
veteran testified that he was awarded disability benefits by 
the Social Security Administration in February 2007 and that 
his back disorder was one of the disabilities that he listed 
when he filed for benefits in October 2006.  The SSA records 
are thus relevant to the veteran's claim.  VA has a duty to 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  38 C.F.R. § 
3.159(c)(2).  Thus, a remand is necessary to obtain those SSA 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran also testified that he was examined at VA on 
April 2, 2008, and that he had an additional appointment on 
July 10, 2008.  These records should be obtained on remand.  
The Board also finds that an additional VA examination is 
warranted, so that an opinion with rationale can be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete VA treatments record 
for his low back, including any treatment 
records dated on April 2, 2008, and July 
10, 2008.

2.  Obtain from the SSA a copy of its 
determination and copies of all medical 
records underlying its determination 
awarding the veteran disability benefits.  

3.  Thereafter, schedule the veteran for 
VA orthopedic examination.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination report. Any 
indicated studies should be performed. 

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that any current low back 
disability was either (a) caused by, or 
(b) aggravated by the veteran's service-
connected right ankle arthritis or any 
gait disturbance associated therewith.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

4.  Finally, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, issue an SSOC and give 
the veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

